Citation Nr: 1015027	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  02-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back condition 
and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability and, if so, whether service connection 
is warranted. 

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) from August 1985 to November 1985, from May 1986 to 
June 1986, in August 1986, and in July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2001 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The Veteran's claim of entitlement to service connection for 
a stomach disorder was denied by a November 2005 Board 
decision.  The Veteran appealed the November 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2007 memorandum decision, the 
Court vacated the November 2005 decision, in part, and 
remanded the issue of service connection for a stomach 
disorder.  In compliance with the memorandum decision, the 
Board remanded the claim in April 2009 to provide a VA 
examination.  The issue has now been returned to the Board 
for further review.  The Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).  Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

The record reveals that the RO only adjudicated the issue of 
service connection for PTSD.  However, the Board has included 
the issue as to whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a psychiatric disability in light of Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  

The Board notes that the appellant was previously represented 
in this appeal by an attorney.  In June 2008, the attorney 
submitted a motion to withdraw as the appellant's 
representative.  In a July 2008 letter, the Board advised the 
appellant that the attorney's motion to withdraw as his 
representative had been granted.  The appellant was advised 
of his right to seek new representation and was provided with 
VA Forms 22a and 21-22 to enable him to properly designate an 
attorney/agent or service organization as his representative, 
should he so choose.  He was advised that if the Board did 
not hear from him within 30 days it would be assumed that he 
did not desire representation, and appellate review would 
proceed.  He did not respond and, therefore, is unrepresented 
in this appeal.  

As will be discussed in greater detail below, the appellant's 
claim of entitlement to service connection for a psychiatric 
disability has been reopened on the basis of new and material 
evidence; however, additional development is necessary prior 
to adjudication of the claim for service connection.  
Therefore, the issues of entitlement to service connection 
for a psychiatric disability and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  A stomach disorder is not the result of an injury or 
disease incurred during ACDUTRA.  

3.  The preponderance of the evidence in the claims folder 
establishes that the Veteran does not have a diagnosis of 
PTSD in accordance with the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

4.  The September 1993 Board decision, with respect to the 
denial of service connection for a low back condition, is 
final.    

5.  The evidence received since the September 1993 Board 
decision, by itself or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for low back pain.  

6.  The evidence is in equipoise with respect to whether a 
low back condition was incurred during a period of ACDUTRA.  

7.  The November 2005 Board decision, with respect to the 
denial of service connection for a psychiatric disability, is 
final.    

8.  The evidence received since the November 2005 Board 
decision, by itself or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a psychiatric disability. 


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in ACDUTRA.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

2.  PTSD was not incurred in ACDUTRA.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2009).

3.  The September 1993 Board decision is final.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1100 (2009).

4.  The evidence received subsequent to the September 1993 
Board decision is new and material and the claim for service 
connection for low back pain is reopened.                   
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

5.  Resolving the benefit of the doubt in favor of the 
appellant, a low back condition was incurred in ACDUTRA.  38 
U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2009).

6.  The November 2005 Board decision is final.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 20.1100 (2009).

7.  The evidence received subsequent to the November 2005 
Board decision is new and material and the claim for service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Initially, the Board notes that the appellant's claim for 
service connection for a low back condition has been granted 
in the decision below and, therefore, the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the notice and assistance requirements have been met 
in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

With respect to the appellant's claim of service connection 
for a stomach disorder, the Board recognizes that the 
appellant was not provided a notification letter prior to the 
initial adjudication of the claim in January 2001.  However, 
the appellant was sent corrective notice in December 2004 and 
the appellant's claim was readjudicated by a March 2005 
supplemental statement of the case.  Therefore, any defect in 
the timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In the 
December 2004 letter, the appellant was informed as to the 
requirements of service connection.  Specifically, the letter 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.

In addition, the December 2004 letter notified the appellant 
about the information and evidence that VA will seek to 
provide.  The letter indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The appellant was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.  The 
appellant was informed that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The December 2004 
letter requested that the appellant complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the letters informed 
him that it was his responsibility to ensure that VA received 
all requested records that are not in the possession of a 
Federal department or agency.  

The appellant was also provided notification regarding the 
assignment of disability ratings and effective dates in a 
March 2006 letter.  The appellant's claim was then 
readjudicated by the October 2009 SSOC and, therefore, any 
defect in the timing of the notice of this information was 
harmless.  See Prickett, supra.    

With respect to the appellant's claim to reopen service 
connection for a psychiatric disability, in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The duty to notify requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In the decision below, the Board has reopened the appellant's 
claim for service connection for a psychiatric disability 
and, therefore, regardless of whether the requirements of 
Kent have been met in this case, no harm or prejudice to the 
appellant has resulted.  Thus, the Board concludes that the 
current laws and regulations as they pertain to new and 
material evidence have been complied with, a defect, if any, 
in providing notice and assistance to the appellant was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The appellant's service treatment 
records as well as all identified and available VA treatment 
records, private treatment records, and Social Security 
Administration (SSA) records are associated with the claims 
file.  The appellant was not afforded a VA examination with 
respect to his claim for service connection for PTSD; 
however, he has not been diagnosed with PTSD.  Therefore, as 
all four elements of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met, a VA examination is not necessary.  
Furthermore, in compliance with the April 2009 remand 
directives and the Court's December 2007 memorandum decision, 
the appellant was afforded a VA examination in August 2009 
with respect to his claim for service connection for a 
stomach disorder.  See Stegall, supra.  The Board recognizes 
the appellant's contentions that the VA examiner lied and 
that the examination was not adequate.  However, after 
reviewing the examination report, the Board finds that the 
examination was more than adequate.  The VA examiner 
performed a physical examination, reviewed all of the records 
in the claims file, considered the appellant's statements and 
the lay statements, and provided a medical opinion with a 
supporting rationale.  There is no evidence to demonstrate 
that the examiner misconstrued the facts or performed an 
inadequate examination.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board concludes the appellant was provided the 
opportunity to meaningfully participate in the adjudication 
of his claims and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

The term "Veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  "The term 'active military, naval, or air service' 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24).  The term "active duty for training" includes, 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A.                 § 
101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty 
for training" includes, "duty (other than full-time duty) 
prescribed for Reserves by the Secretary concerned under 
section 206 of title 37 or any other provision of law" or 
"special additional duties authorized for Reserves 
(including commissioned officers of the Reserve Corps of the 
Public Health Service) by an authority designated by the 
Secretary concerned and performed by them on a voluntary 
basis in connection with the prescribed training or 
maintenance activities of the units to which they are 
assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. 
§3.6(d)(1),(2).  The term "active duty for training" 
includes, "in the case of members of the Army National Guard 
or Air National Guard of any State, full-time duty under" 
certain sections of title 32, United States Code, including 
section 502.  38 U.S.C.A. § 101(22)(C);        38 C.F.R. § 
3.6(c)(3).  The term "inactive duty for training" includes, 
"[i]n the case of members of the Army National Guard or Air 
National Guard of any State . . . duty (other than full-time 
duty) under" certain sections of title 32, United States 
Code, including section 502. 38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d)(3).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve Veteran 
status and to be entitled to compensation.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions provided by law 
to assist Veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training.  Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service-
connected disabilities from that period).

As noted in the introduction, the appellant did not have 
active duty and therefore is not a "Veteran" under the law.  
With respect to his periods of ACDUTRA and INACDUTRA during 
his service in the Army National Guard, he is not a 
"Veteran" unless or until it is shown that he "was 
disabled . . . . from a disease or injury incurred or 
aggravated in line of duty" during a period of active duty 
for training (ACDUTRA) or unless or until it is shown that he 
"was disabled . . . . from an injury incurred or aggravated 
in line of duty" during a period of inactive duty for 
training (INACDUTRA).  If he was so disabled, such a period 
of ACDUTRA or INACDUTRA is then considered "active military 
service" and the person is then considered a "Veteran" for 
that period of service.

I.	Stomach Disorder

The appellant contends that he is entitled to service 
connection for a stomach disorder.  Specifically, he has sent 
numerous statements attesting to the fact that he incurred a 
stomach injury as a result of the May 1986 motor vehicle 
accident that occurred when he was on ACDUTRA.  

The service treatment records confirm that the appellant was 
involved in a May 1986 motor vehicle accident.  The appellant 
complained of a stomach injury after the motor vehicle 
accident and was not treated until he returned from the 
field.  An entry dated in June 1986 reveals that the 
appellant reported pain in his abdomen.  He stated that he 
was passing blood through his bowels.  His abdomen was soft 
and his rectum was normal.  There was no occult blood found 
in his stool.  The appellant was returned to duty.  There 
were no further complaints or treatment for stomach problems.  
In the September 1988 report of medical history, the 
appellant complained of frequent indigestion and stomach 
trouble.  The examiner indicated the appellant had numerous 
somatic complaints.  The corresponding quadrennial 
examination report indicated that the appellant was diagnosed 
with peptic ulcer disease (PUD) by history.  The examiner 
noted that the appellant had a psychiatric overlay with a 
positive review of symptoms.  The appellant was further 
diagnosed with dyspepsia.  An etiology was not provided.  

Following separation from the National Guard, the appellant 
underwent a VA examination in April 1989.  The appellant 
complained that his stomach continued to hurt and associated 
the pain with his in-service accident.  No abnormalities of 
digestive system were found.  On a separate psychiatric 
examination, he was diagnosed with somatoform pain disorder.  
It was determined not to be related to service.  Private 
treatment records dated between 1988 and 1990 show that the 
appellant complained of stomach pains.  The records reveal 
that the appellant was variously diagnosed with epigastric 
pain, duodenitis, a duodenal ulcer, gastritis, and PUD.  
Other private treatment records also include diagnoses of 
gastroesophageal reflux disease (GERD).  

The appellant underwent a VA examination in February 2005.  
The appellant complained of chronic acid reflux, gastritis, 
and peptic ulcers.  The examiner diagnosed the appellant with 
a history of GERD, gastritis, duodenitis, and pyloric 
scarring.  

In accordance with the Board's remand and the Court's 
memorandum decision, the appellant was afforded a VA 
examination in August 2009.  The examiner noted that he 
reviewed all of the medical records and files.  In reviewing 
the records, it was noted that the appellant was in National 
Guard training in May 1986 when he was a passenger in a motor 
vehicle which had an accident.  The appellant later reported 
for medical care complaining of abdominal pain.  Subsequently 
over the years, the appellant had abdominal pain with work 
ups showing gastritis, peptic ulcer, and GERD.  With all the 
work ups including CT scans, there has never been any 
evidence that would normally be associated with trauma such 
as a lacerated liver, spleen, or pancreas.  The examiner 
noted that it did not appear that the appellant received any 
traumatic injuries from this incident that related to the 
abdomen and/or gastrointestinal tract.  After the appellant's 
discharge, he had multiple GI complaints which have been 
diagnosed as gastritis, PUD, GERD, and irritable bowel 
syndrome.  Based on the information, the examiner opined that 
the appellant's gastrointestinal problems were not caused by 
or a result of the motor vehicle accident in May 1986.  

In light of the above, the Board finds that the appellant's 
claim must be denied.  The Board acknowledges that the 
appellant was in a motor vehicle accident in May 1986 during 
a period of ACDUTRA and complained of stomach problems.  
However, the appellant was treated and there was no evidence 
of any stomach condition at that time and the examining 
physician explicitly noted that there was no explanation for 
the appellant's pain.  See June 1986 service treatment 
record.  Furthermore, there were no complaints recorded until 
the September 1988 report of medical history and the 
September 1988 quadrennial examination report, completed 
after the appellant's periods of ACDUTRA.  Although the 
September 1988 quadrennial examination report diagnosed the 
appellant with dyspepsia, there was no indication that the 
condition was incurred during a period of ACDUTRA.  Indeed, 
although the appellant had multiple complaints and diagnoses 
after the September 1988 quadrennial examination report, 
there was no evidence that any of these conditions were 
incurred during a period of ACDUTRA.  Finally, there is no 
medical evidence relating any stomach disorder to active 
service and, therefore, service connection must be denied.  

In making the above determination, the Board acknowledges 
that the appellant is competent to state that he has 
experienced stomach pain since his May 1986 motor vehicle 
accident.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, the Board must reiterate that the mere fact that the 
appellant complained of stomach pain during a period of 
ACDUTRA is not enough to establish service connection; there 
must be evidence of a chronic disorder.  In Savage v. Gober, 
10 Vet. App. 488 (1997), it was noted that while the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  As noted above, the appellant was 
not diagnosed with any stomach disorder following the May 
1986 motor vehicle accident during ACDUTRA and did not make 
any further complaints regarding stomach problems until the 
September 1988 quadrennial examination report, which did not 
relate any of the appellant's complaints to any period of 
ACDUTRA.  Moreover, there is no medical evidence relating any 
stomach disorder to a period of ACDUTRA.  Indeed, the only 
medical evidence addressing the appellant's stomach 
conditions provides evidence that weighs against the 
appellant's claim.  As noted above, the August 2009 VA 
examiner reviewed all the records and opined that the 
appellant's current gastrointestinal problems were not 
related to service.  Specifically, the examiner noted that 
there was no evidence of trauma to the abdomen and/or 
gastrointestinal tract.  Thus, the Board finds that the 
evidence weighs against the appellant's reports of chronicity 
since his May 1986 motor vehicle accident.  See Savage, 10 
Vet. App. at 497-98 (holding that, notwithstanding a showing 
of post-service continuity of symptomatology, medical 
expertise was required to relate present disability 
etiologically to post-service symptoms).  

The Board acknowledges the appellant's statements, his wife's 
statement, and A.J.'s statement contending that the 
appellant's current stomach problems are related to National 
Guard service.  The Board recognizes that the appellant and 
his friend and wife are competent to give evidence about what 
they witnessed.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Lay evidence can also be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
However, the appellant, his wife, and his friend, as lay 
persons, are not competent to testify that the current 
stomach disorder was caused by active service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

The Board also acknowledges the appellant's assertions 
wherein he maintains that he was awarded Social Security 
disability and that he cannot understand why VA cannot grant 
service connection for a stomach disorder.  In this regard, 
the Board points out that decisions of the Social Security 
Administration (SSA) while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Adjudication of VA and Social Security 
claims is based on different laws and regulations.  

In sum, there is no evidence to indicate that a stomach 
disorder was incurred during a period of ACDUTRA, to include 
after the May 1986 motor vehicle accident.  Therefore, the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for a stomach 
disorder.  38 C.F.R. § 3.303.

II.	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the DSM-IV and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to service connection for PTSD.  

The appellant's service treatment records do not reveal any 
treatment, notation, or documentation of any PTSD during 
National Guard service.  Although the appellant was diagnosed 
with anxiety neurosa on the September 1988 quadrennial 
examination report, this was not noted during any period of 
ACDUTRA.  Following National Guard service, the appellant had 
various psychiatric problems.  The medical evidence of record 
includes diagnoses of schizoaffective disorder, 
schizophrenia, personality disorder, anxiety disorder, 
depressive disorder, and psychosis among others.  However, 
the medical evidence of record is completely absent for any 
diagnosis of PTSD.  The Board recognizes that the June 2009 
VA treatment record noted that the appellant may have 
dissociative phenomena associated with possible underlying 
PTSD, and there appeared to be an element of cognitive 
impairment.  However, on Axis I, the examining physician 
listed rule out PTSD due to motor vehicle accident.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).

The Board acknowledges the appellant's personal assertions 
that he suffers from PTSD.   Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2007).  While the appellant is competent to 
state that he has a long history of psychiatric problems and 
symptoms, the appellant is not competent to provide a 
diagnosis of PTSD, which requires medical expertise.  

Without evidence of a current diagnosis of PTSD which 
conforms to diagnostic criteria under DSM-IV, a preponderance 
of the evidence is against the appellant's claim for service 
connection for PTSD.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit of the doubt rule does not apply, and the 
claim for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

III.	New and Material Evidence to reopen a claim of service 
connection for a low back condition

The appellant's claim for service connection for a low back 
condition was previously denied by an August 1989 rating 
decision.  The appellant appealed the decision and the Board 
denied the appellant's claim in a September 1993 decision.   
Therefore, the September 1993 Board decision is final.  See 
38 C.F.R. § 20.1100.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.          § 3.156(a).  The Court has held that when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Further, the Court has also held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds). 

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the last denial in 
September 1993 included the appellant's statements, service 
treatment records, private treatment records, and VA 
treatment records.  The September 1993 Board decision denied 
the appellant's claim as the records associated with the 
appellant's periods of training failed to establish the 
occurrence of a back injury in service and an etiologic link 
between the appellant's current back disability was lacking.  

As the previous denial of service connection was premised on 
a finding that there was no evidence that the appellant had a 
back injury during any period of service and the etiological 
link was lacking, for evidence to be new and material, (i.e., 
relating to unestablished facts necessary to substantiate the 
claims and raising a reasonable possibility of substantiating 
the claims), the evidence would have to tend to show that the 
back injury was incurred during service and/or that his 
current low back condition was etiologically related to 
service.   

The evidence associated with the claims file subsequent to 
the September 1993 Board decision includes VA treatment 
records, private treatment records, letters from private 
physicians, and the appellant's statements.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the September 1993 Board decision and 
finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for a low back condition.  In 
particular, the Board finds that the July 2004 letter is 
material.  The appellant's private physician, Dr. J.C.A. 
explained that the records were reviewed and it appeared that 
his lumbar spine complaints were as likely as not related to 
the service-related motor vehicle accident.  The condition 
and complaints were consistent with the history and the 
medical facts.  Therefore, as Dr. J.C.A.'s letter shows that 
the appellant's current low back condition was related to a 
period of ACDUTRA, the Board finds that new and material 
evidence has been presented to reopen the appellant's 
previously denied claim for service connection for a low back 
condition.  

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is entitled to service connection for a low back 
condition.  

The medical evidence shows that the appellant has 
consistently complained of low back pain and the private 
treatment records include diagnoses of mild disc narrowing 
and a diagnosis of lumbar degenerative disc disease.    

The service treatment records show that the appellant 
complained of back pain during a verified period of ACDUTRA.  
The record shows that the appellant was on ACDUTRA from 
August 1985 to November 1985.  An August 1985 service 
treatment record noted that the appellant had back pain.  The 
appellant was again seen in September 1985 for back pain.  In 
addition, the appellant was involved in a motor vehicle 
accident in May 1986 during a period of ACDUTRA.  In the 
September 1988 quadrennial report of medical history, the 
appellant checked yes as to having experienced recurrent back 
pain.  However, the September 1988 quadrennial examination 
report shows that the appellant's spine was clinically 
evaluated as normal.  

The evidence shows that the appellant continued to complain 
of persisting back problems following his periods of ACDUTRA.  
The September 1989 private x-ray report noted an impression 
of a normal lumbar spine and normal sacroiliac joints; 
however, the May 1990 private treatment record noted a 
diagnosis of lumbar degenerative disc disease.  The July 1991 
radiology report shows an impression of mild disc narrowing 
at L4/5.  In addition, the Board recognizes that the 
appellant has submitted several private medical opinions with 
respect to the etiology of his back condition.  A June 1991 
private treatment record noted that the appellant's back 
condition was related to a motor vehicle accident.  Dr. 
J.C.A.'s letter also noted that the appellant's lumbar spine 
complaints were as likely as not related to the motor vehicle 
accident.  In addition, a letter from Dr. C. was received in 
February 2009 which noted that the appellant was seen for 
back complaints in 1985 and that the appellant was involved 
in an accident on June 1986 and was treated for muscle spasms 
on June 1989.  It was noted that the appellant's medical 
records indicated a back problem which began during military 
service.  

In light of the brief opinions rendered, the Board could 
remand this case for another opinion that provides a more 
detailed discussion regarding conclusions reached; however, 
the Board concludes that in this case, as it now stands, the 
evidence of record is at least in relative equipoise as to 
whether a low back condition is related to service.  
Therefore, the Board concludes that remand is not necessary 
here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against 
an appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose.)  Instead, 
resolving any benefit of the doubt in favor of the appellant, 
the Board will grant his claim for service connection for a 
low back condition.  

IV.	New and Material Evidence to reopen a claim of service 
connection for a psychiatric disability

The appellant's claim for service connection for a 
psychiatric disability was first denied by a September 1993 
Board decision.  The appellant submitted a claim to reopen 
and the claim was denied by a March 1999 Board decision.  The 
appellant filed another claim to reopen and the claim was 
reopened and subsequently denied by a November 2005 Board 
decision.  The decision was appealed to the Court and the 
issue of service connection for a psychiatric disability was 
upheld by a December 2007 memorandum decision.  Therefore, 
the November 2005 Board decision is final.  See 38 C.F.R. 
§ 20.1100.  

Following the November 2005 Board decision, the appellant 
submitted a claim for service connection for a psychiatric 
disability in December 2006.  As noted in the introduction, 
the RO framed and certified the issue as entitlement to 
service connection for PTSD.  However, in light of the 
appellant's statements and the evidence submitted, the Board 
finds that the issue of whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for a psychiatric disability is on appeal.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

 Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.          § 3.156(a).  The Court has held that when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Further, the Court has also held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds). 

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the last denial in 
November 2005 included the SSA records, private treatment 
records, letters from private physicians, the February 2005 
VA examination report, and the appellant's statements.  The 
November 2005 Board decision noted that the appellant 
submitted numerous private medical opinions linking the 
appellant's current psychiatric disability to service.  
However, the Board denied the claim as the Board attributed 
more probative value to the February 2005 VA examination 
report which reconciled the existing medical evidence of 
record and provided a negative nexus opinion.  

As the previous denial of service connection was premised on 
a finding that the most probative evidence of record provided 
a negative nexus opinion and there was no evidence that the 
appellant had a psychiatric disability during his periods of 
ACDUTRA, for evidence to be new and material, (i.e., relating 
to unestablished facts necessary to substantiate the claim 
and raising a reasonable possibility of substantiating the 
claim), the evidence would have to tend to show that the 
psychiatric disability was incurred during verified periods 
of duty and/or that the psychiatric disability was 
etiologically related to service.  

The evidence associated with the claims file subsequent to 
the November 2005 Board decision includes VA treatment 
records, private treatment records, letters from private 
physicians, and the appellant's statements.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the November 2005 Board decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for a psychiatric disability.  In 
particular, the Board finds that the letters from Dr. C. to 
be material.  In a January 2008 record, Dr. C. noted that in 
her medical opinion the currently existing disability of 
anxiety neurosis was related to an injury, disease, or event 
occurring during military service.  She stated that the 
appellant was diagnosed with anxiety neurosis which began 
during military due to the stress and anxiety involved while 
in an accident that occurred during military service on June 
1986.  Therefore, as the record shows that the appellant's 
psychiatric disability was related to a period of ACDUTRA, 
the Board finds that new and material evidence has been 
presented to reopen the appellant's previously denied claim 
for service connection for a psychiatric disability.  
However, as is discussed below, the Board is of the opinion 
that further development is necessary before the merits of 
the appellant's claim can be adjudicated.


ORDER

Entitlement to service connection for a stomach condition is 
denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a low back condition is 
granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability, is reopened, and to this extent only, the appeal 
is granted.


REMAND

Reasons for Remand:  To provide a new VA examination with a 
clarifying medical opinion and to adjudicate an inextricably 
intertwined issue.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.                
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

Initially, the Board recognizes that the medical evidence of 
record contains numerous diagnoses related to a psychiatric 
disability.  The private treatment records and VA treatment 
records, cumulatively, include diagnoses of schizophrenia, 
psychosis, schizoaffective disorder, major depressive 
disorder, anxiety neurosis, and personality disorder.  In 
addition, the record also contains several positive nexus 
opinions relating the appellant's psychiatric disability to 
active service.  In this respect, the record contains a 
December 2004 and January 2005 letter from the Clover Fork 
Clinic, stating that the appellant suffered from a psychosis 
which was service-connected and that the appellant developed 
anxiety and hallucinations immediately after the accident 
and, thus, the psychiatric disability was service-related.  A 
February 2005 letter from Dr. S.S. noted that the appellant 
was a passenger in a truck that went over an embankment and 
immediately thereafter developed auditory hallucinations, 
depression, and anxiety.  Dr. S.S. opined that the 
psychiatric disability was service-related.  A July 2005 
letter from Dr. S.S. noted that upon review of the medical 
examination and duty status dated in June 1986, it was most 
likely that the force of a sudden stop and being thrown 
around would have caused the appellant to hit his head.  Dr. 
S.S. further indicated that a forceful striking of the head 
was consistent with the type of problems (psychosis) the 
appellant had.  However, while recognizing the aforementioned 
opinions, the Board observes that there were no symptoms of 
anxiety, depression, or hallucinations directly after the 
accident and were first noted approximately 2 years after the 
accident in a September 1988 quadrennial examination report.  
The appellant was afforded a VA examination in February 2005 
to reconcile the medical evidence of record.  The examiner 
reviewed the aforementioned opinions and all records and 
diagnosed the appellant with malingering and somatic pain 
disorder and determined that the malingering and somatoform 
pain disorder were not caused by or aggravated by service.  
It was noted that the majority of problems were related to 
the dependent personality disorder.  

However, the Board observes that the subsequent medical 
evidence continued to diagnose the appellant with 
schizoaffective disorder, anxiety, and depressive disorder.  
See VA treatment records.  In addition, as noted above, Dr. 
C. explained that the appellant's anxiety neurosis was 
related to service and the appellant developed his symptoms 
as a result of the motor vehicle accident.  See January 2008 
private treatment record.  

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the Veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Furthermore, the probative weight given to a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board also notes that the Court has cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim unless VA can provide a reason 
for conducting such development.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).

In reviewing the above medical evidence, the Board observes 
that the February 2005 VA examination report is in conflict 
with the current medical evidence of record which includes 
positive medical opinions from Dr. C. and diagnoses of 
depressive disorder, anxiety neurosis, and schizoaffective 
disorder.  Due to the complex nature of the appellant's 
claim, the Board finds that an additional VA examination is 
necessary to clarify the appellant's diagnoses and provide an 
etiological opinion as to whether a current psychiatric 
disability is related to any verified period of ACDUTRA.  38 
C.F.R. § 3.159(c)(4).  

The Board further notes that a decision on the claim for 
service connection for a psychiatric disability in addition 
to the assignment of a disability rating for a low back 
condition, could change the outcome of the appellant's claim 
for a TDIU.  As such, the service connection claim is 
inextricably intertwined with the TDIU claim currently on 
appeal.  For this reason, the issue of service connection for 
a psychiatric disability must be resolved prior to resolution 
of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Accordingly, a remand is required for the RO to 
adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide any 
necessary notification with respect to the 
appellant's claim for service connection 
for a psychiatric disability.    

2.  Schedule the appellant for a VA 
examination to evaluate his claim for 
service connection for a psychiatric 
disability.  The examination should be 
conducted by a person other than the 
February 2005 VA examiner.  A copy of the 
claims file and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims file and 
the examination findings, including the 
service treatment records, private 
treatment records, VA treatment records, 
and prior VA examination reports, the 
examiner should render any relevant 
diagnoses pertaining to the claim for a 
psychiatric disability.  

The examiner should state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the any current psychiatric disability is 
causally or etiologically related to any 
of the verified periods of ACDUTRA as 
opposed to its being due to some other 
factor or factors.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence. If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


